UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1402


BARBARA POLLARD,

                  Plaintiff - Appellant,

             v.

MICHELLE POLLARD, in her individual capacity; LEE MOORE, in
his individual and official capacity; RICK FISHER, in his
individual and official capacity; MAC MANNING, in his
official capacity as Sheriff of Pitt County,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (4:07-cv-00109-BR)


Submitted:    March 31, 2009                 Decided:   April 27, 2009


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David C. Sutton, SUTTON LAW OFFICES, P.A., Greenville, North
Carolina, for Appellant.       Scott C. Hart, SUMRELL, SUGG,
CARMICHAEL, HICKS & HART, P.A., New Bern, North Carolina;
William L. Hill, Torin L. Fury, FRAZIER, HILL & FURY, RLLP,
Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Barbara         Pollard       (“Pollard”),               Administratrix             of     the

estate of her son, Stacey Pollard (“Stacey”), filed a 42 U.S.C.

§ 1983 (2000) action and state wrongful death action against

Michelle     Pollard         (“Michelle”),               Lieutenant            with      Pitt    County

Sheriff’s Office and Stacey’s wife, and other members of the

Pitt   County        Sheriff’s       Office.             Pollard       posited          a   denial      of

access     to    the        courts       claim,          alleging          a       police       cover-up

surrounding      her        son’s     death.              The       district          court     granted

Defendants’      Fed.       R.    Civ.    P.        12(b)(6)         motion        to    dismiss       the

§ 1983      action          and      declined             to        entertain            supplemental

jurisdiction         over    the     state      law       claim.           The      district      court

further     denied      Pollard’s         motion              to    file       a    second      amended

complaint       in     which        she    sought              to    provide            more    factual

allegations of the police cover-up.                                 Pollard now appeals the

district    court’s         dismissal          of       her    § 1983      complaint            and    the

denial of her motion to amend.

            This court reviews de novo a district court’s Fed. R.

Civ. P. 12(b)(6) dismissal for failure to state a claim.                                             Mayes

v. Rapoport, 198 F.3d 457, 460 (4th Cir. 1999).                                     “The purpose of

a   Rule    12(b)(6)         motion       is    to        test       the       sufficiency        of     a

complaint . . . .”               Edwards v. City of Goldsboro, 178 F.3d 231,

243 (4th Cir. 1999).               In ruling on a 12(b)(6) motion, all well-

pleaded allegations in the complaint are to be taken as true and

                                                    2
all     reasonable     factual         inferences      are   to    be    drawn   in    the

plaintiff’s favor.           Id. at 244.         Although a complaint need not

contain detailed allegations, the facts alleged must be enough

to raise a right to relief above the speculative level.                                Bell

Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007).                             The

complaint must contain “enough facts to state a claim to relief

that is plausible on its face.”                 Id. at 1974.

              On    appeal,      Pollard     argues      that     the   district      court

erred    in   dismissing         her   § 1983    complaint       and    in   denying   her

leave    to   file    a    second      amended    complaint        on   the   ground    of

futility.      The gravamen of her appeal is that her § 1983 denial

of access to the courts claim based on a pervasive police cover-

up does not require that the claim be first litigated in state

court.

              It is well established that citizens have a right of

access to the courts.             See Christopher v. Harbury, 536 U.S. 403,

415 n.12 (2002).           The right not only protects the ability to get

into courts, but also ensures that such access be “adequate,

effective, and meaningful.”                Bounds v. Smith, 430 U.S. 817, 822

(1977).       The    denial       of    meaningful      access     to   the   courts    is

established where a party engages in pre-filing actions which

effectively        cover    up    evidence      and    actually     render    any     state

court remedies ineffective.                Swekel v. City of River Rouge, 119

F.3d 1259, 1262 (6th Cir. 1997).                      However, a “plaintiff cannot

                                             3
merely    guess      that   a      state    court      remedy       will    be   ineffective

because of a defendant’s actions.”                     Id. at 1264.           To prevail on

her claims, a plaintiff must demonstrate that the defendants’

actions    foreclosed         her    from    filing          suit    in    state    court    or

rendered ineffective any state court remedy she previously may

have had.       Id. at 1263-64.

               In    this   case,    Pollard’s         timely-filed         wrongful      death

action    is    pending       in    state    court       and       therefore     she      cannot

credibly assert that Defendants’ actions foreclosed her ability

to file suit in state court.                 To the extent Pollard argues that

the police covered up proof and delayed her own investigation,

thereby rendering any state court remedy ineffective, she has

not presented evidence that the state court could not adequately

address these problems.             Swekel, 119 F.3d at 1264.

               Pollard also argues that the district court erred in

denying her motion for leave to file a second amended complaint.

While a district court’s denial of a motion for leave to amend a

complaint       is    generally       reviewed         for     abuse        of   discretion,

Nourison Rug Corp. v. Parvizian, 535 F.3d 295, 298 (4th Cir.

2008), because the district court determined that the amended

complaint      would    not     survive     a       motion    to    dismiss,       that   legal

conclusion is reviewed de novo.                      HCMF Corp. v. Allen, 238 F.3d

273, 277 n.2 (4th Cir. 2001).                   In her second amended complaint,

Pollard     does       nothing       more       than     allege           additional      facts

                                                4
implicating the officers in the cover-up.           Because the amended

complaint does not alter the disposition of her case, we find

the   district court properly denied the motion.           See Perkins v.

United States, 55 F.3d 910, 917 (4th Cir. 1995) (amendment is

futile if the amended claim would fail to survive motion to

dismiss).

            Accordingly,   we   affirm    the   district   court’s   order

dismissing Pollard’s § 1983 action and denying her motion to

file a second amended complaint.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




                                    5